                                                                      js-6
 1

 2

 3                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 4
     APRIL ROCHA, an individual,             )
 5
                                             )   CASE NO. 2:18-cv-8839-MWF (MAAx)
 6                       Plaintiff,          )
     vs.                                     )
 7                                           )   ORDERD GRANTING STIPULATION OF
     HAWKE MEDIA VENTURES, LLC, a            )   THE PARTIES PURSUSANT TO FEDERAL
 8   California limited liability company,   )   RULE OF CIVIL PROCEDURE 41 FOR
                                             )   DISMISSAL OF DEFENDANT HAWKE
 9                                               MEDIA VENTURES WITHOUT
                          Defendant.         )
10                                           )   PREJUDICE
                                             )
11                                           )
                                             )
12                                           )
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             ORDER GRANTING STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                                             1
 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD
 2         Pursuant to the Stipulation for Dismissal filed by the Parties in this action,
 3   Hawke Media Ventures is hereby dismissed without prejudice. Each party to bear its
 4   own attorney’s fees and costs.
 5

 6

 7   DATED: July 26, 2019                   By:____________________________
 8
                                                    Honorable Michael W. Fitzgerald
                                                    United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            ORDER GRANTING STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                                                 2
